CALIFORNIA INVESTMENT TRUST 44 Montgomery Street, Suite 2100 San Francisco, California 94104 Telephone (800) 225-8778 Internet www.caltrust.com April 30, 2010 EDGAR Operations Branch U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC20549-4720 RE: CALIFORNIA INVESTMENT TRUST (the “Trust”) Equity Income Fund U.S. Government Securities Fund The United States Treasury Trust (each a “Fund” and together the “Funds”) 1933 Act File No.: 333-165716 1940 Act File No.: 811-04417 Dear Sir or Madam: Pursuant to Rule 497(j) of the Securities Act of 1933, the above-referenced Trust hereby certifies that the definitive form of Prospectus/Proxy Statement and Statement of Additional Information dated April 30, 2010, that would have been filed under Rule 497(b), do not differ from the form of Prospectus/Proxy Statement and Statement of Additional Information contained in the most recent Registration Statement for the Trust. This Registration Statement on Form N-14 was electronically filed on April 30, 2010. Please direct any inquiries regarding this filing to undersigned at the number listed above. Very truly yours, /s/ Carman Leung Carman Leung CCO
